273 F.3d 874 (9th Cir. 2001)
R.L. INVESTMENT LIMITED PARTNERS, PLAINTIFF-APPELLANT,ANDWANXUAN ZOU, PLAINTIFFv.IMMIGRATION AND NATURALIZATION SERVICE, DEFENDANT-APPELLEE
No. 00-15627
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted November 6, 2001Filed November 20, 2001

Ira J. Kurzban, Kurzban Kurzban Weinger & Tetzeli, P.A., Miami, Florida, and Marc Van Der Hout, Van Der Hout & Brigagliano, San Francisco, California, for the plaintiff-appellant.
John C. Cunningham, Senior Litigation Counsel, Department of Justice, Office of Immigration Litigation, Civil Division, Washington, D.C., for the defendant-appellee.
Appeal from the United States District Court for the District of Hawaii Susan Oki Mollway, District Judge, Presiding D.C. No. CV-98-00943-SM
Before: Fernandez, Rymer, and Wardlaw, Circuit Judges.

Rymer, Circuit Judge

1
We agree with and adopt the well reasoned opinion of the district court. R.L. Inv. Ltd. Partners v. INS , 86 F. Supp. 2d 1014 (D. Haw. 2000).


2
R.L. Investment Limited Partners argues for the first time on appeal that the INS's new rules were impermissibly retroactive, that the Administrative Appeals Office's (AAO) addition of new grounds for affirming the regional director's denial of Wanxuan Zou's petition violates the due process clause, and that the AAO is not an independent adjudicatory body entitled to render rules in an adjudicatory proceeding. However, we decline to consider these arguments because they were not raised in the district court. See Bolker v. Comm'r of Internal Revenue, 760 F.2d 1039, 1042 (9th Cir. 1985).


3
AFFIRMED.